DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10 “a fan motor, comprising a rotor” should be changed to -- a fan motor, comprising [[a]] the rotor -- since rotor is recited in claim 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onuki et al. (WO2017104430, “Onuki”, using machine translation).
Re claim 1, Onuki discloses a stator unit 80 (fig 3, pg 3, lns 36-52), supporting a rotor 81 (fig 3, pg 3, lns 38-42) rotatable about a central axis A (fig 3) and comprising: 
a stator 801 (fig 3, pg 3, lns 41-48), wherein the stator unit 80 further comprises a stator cap 802 (fig 3, pg 3, lns 49-51) comprising a fixing part fixed to the stator 801 (figs 3-4 & below, pg 4, lns 24-34, fixing part includes 84 & 85) and a cover covering at least a portion of the stator 801 (figs 3 & below, pg 3, lns 49-51), and the fixing part comprises a first fixing part 85 (figs 3-4, pg 4, lns 31-34) extending downward in an axial direction (figs 3 & below).

    PNG
    media_image1.png
    572
    455
    media_image1.png
    Greyscale

Re claim 2, Onuki discloses claim 1 as discussed above and further discloses an outer wall (figs 1, 3-4 & below, pg 2, lns 44-45 & pg 3, lns 1-3, portion of 40 indicated below) extending upward in the axial direction (figs 3-4 & below) is disposed at an axially lower part of the stator 801 (fig 3 & below), and, in a radial direction, an inner diameter side of the outer wall (figs 4 & below) is opposite to an outer diameter side of the first fixing part 85 (figs 4 & below) at an axially lower end part of the stator cap 802 (figs 3-4 & below).

    PNG
    media_image2.png
    478
    709
    media_image2.png
    Greyscale

Re claim 3, Onuki discloses claim 2 as discussed above and further discloses an upper part of the outer wall (figs 3-4 & below) is fixed to a second fixing part 84 (figs 3-4, pg 4, lns 24-29) extending upward in the axial direction or outward in the radial direction (figs 3-4 & below, outward in the radial direction) from a base of the first fixing part 58 (figs 3-4 & below).

    PNG
    media_image3.png
    308
    529
    media_image3.png
    Greyscale


Claims 1, 4 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US20070126296, “Lee”).
Re claim 1, Lee discloses a stator unit (fig 3, para [0022]-[0023] & [0025], includes 11-13), supporting a rotor 16 (fig 3, para [0025]) rotatable about a central axis (fig 3) and comprising: 
a stator 12 (fig 3, para [0022]), wherein the stator unit 80 further comprises a stator cap 11 (fig 3, para [0025]) comprising a fixing part fixed to the stator 12 (figs 2a-3 & below, para [0022]-[0024], 11 fixed to stator through 13) and a cover covering at least a portion of the stator 12 (figs 3 & below), and the fixing part comprises a first fixing part (figs 3 & below) extending downward in an axial direction (figs 3 & below).

    PNG
    media_image4.png
    379
    626
    media_image4.png
    Greyscale

Re claim 4, Lee discloses claim 1 as discussed above and further discloses at the fixing part, the stator cap 11 and the stator 12 are bonded to each other by an adhesive 13 (figs 2c-3, para [0023], epoxy resin).

Re claim 9, Lee discloses claim 1 as discussed above and further discloses a resin part 13 (figs 2c-3, para [0023]) is provided on an inner side of the stator cap 11 (figs 2c-3).
Re claim 10, Lee discloses claim 1 as discussed above and further discloses a fan motor (fig 3, para [0025]), comprising a rotor 16 and an impeller (figs 3 & below), wherein the fan motor further comprises the stator unit according to claim 1 (fig 3).

    PNG
    media_image5.png
    311
    575
    media_image5.png
    Greyscale


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weisser (US20050123423, “Weisser”).
Re claim 1, Weisser discloses a stator unit (figs 10-12, para [0035]-[0036]], includes 2, 22 & 58), supporting a rotor 34 (fig 10para [0036]) rotatable about a central axis (fig 10, axis of shaft 40) and comprising: 
a stator 22 (fig 10, para [0035]), wherein the stator unit further comprises a stator cap 58 (figs 10-12, para [0036]) comprising a fixing part fixed to the stator 22 (figs 10, 12 & below, para [0036]) and a cover covering at least a portion of the stator 22 (figs 10, 12 & below), and the fixing part comprises a first fixing part (figs 10, 12 & below, para [0036]) extending downward in an axial direction (figs 10, 12 & below).

    PNG
    media_image6.png
    295
    541
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Decristofare et al. (CN1788400, “Decristofare”, using machine translation).
Re claim 5, Lee discloses claim 4 as discussed above and further discloses the adhesive 13 is epoxy resin (para [0023]), but is silent that the adhesive is a UV-curing adhesive.
Decristofare discloses epoxy resin is a UV-curing adhesive (pg 11, lns 20-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the adhesive of Lee is a UV-curing adhesive, as disclosed by Decristofare, since Decristofare discloses epoxy resin is a UV-curing adhesive.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weisser in view of Zhu et al. (US20070145842, “Zhu”).
Re claim 6, Weisser discloses claim 1 as discussed above and further discloses at the fixing part, the stator cap 58 and the stator 22 are fixed to each other (fig 10, para [0036]), but is silent with respect to welding.
Weisser further discloses the fixing part is fixed to the stator 22 through the base part 46 (fig 10, para [0036]).
Zhu discloses the fixing part of the stator cap 12 is fixed to base part 14 by welding (fig 2, para [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fix fixing part of Weisser to the base part through welding, as disclosed by Zhu, in order to provide another means of connecting the fixing part to the base part, as demonstrated by Zhu (para [0023]).
Re claim 7, Weisser in view of Zhu discloses claim 6 as discussed above. Weisser is silent with respect to the welding is thermal welding.
Zhu discloses the welding is thermal welding (para [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the welding of Weisser in view of Zhu as thermal welding, as disclosed by Zhu, in order to provide a known welding type to fix the fixing part to the base part, as disclosed by Zhu (para [0023]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weisser in view of Zhu and in further view of Seidler et al. (US20070075597, “Seidler”).
Re claim 8, Weisser in view of Zhu disclose claim 6 as discussed above. Weisser is silent with respect to the welding is laser welding.
Seidler discloses laser welding provides a liquid tight weld (para [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the welding of Weisser in view of Zhu as laser welding, as disclosed by Seidler, in order to prevent liquid entering between the fixing part and the base part. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki et al. (JP2013188091), Oi et al. (US20120074802, figs 8-11) and Adachi (US20120319543) all appear to read on at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834